DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered. Claims 1-21 remain pending.
Applicant's arguments have been fully considered but they are not persuasive. The previous prior art rejections under Nishikawa et al. (US 2005/0277026) and Choi et al. (US 2017/0162847) are maintained and reiterated below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (US 2005/0277026).
Regarding claim 15, Nishikawa discloses a nonaqueous battery and separator comprising:
dissolving PVdF in an organic solvent, thereby forming an solution, and immersing the base material (matrix) into the solution, then drying (evaporating) the solvent (para 0171). Moreover, the resulting separator is described as “so impermeable that the Gurley value was unmeasurable” (para 0171), reading on non-porous and having a gas permeability of 0 mL/min.
Regarding claim 1, Nishikawa discloses separator G including a PET (polyethylene terephthalate) staple fiber as the main fiber (para 0153) dipped in a dope of dissolved PVdF (para 
Regarding claims 2 and 3, Nishikawa discloses PVdF (para 0171), which is synthetic fluoropolymer material.
Regarding claims 6-9, instant claim 6 is proviso upon limitation natural macromolecular not required by the dependent claim; therefore, the limitations of instant claims do not come into force.
Regarding claims 11 and 12, Nishikawa discloses a thickness of 25 µm (para 0171).
Regarding claims 13, 14, 18, and 21, Nishikawa discloses PET (para 0171), which is a polyester.
Regarding claims 16 and 17, Nishikawa discloses a nonaqueous secondary battery (abstract).
Regarding claims 19 and 20, Nishikawa discloses polyethylene or polypropylene (para 0081).
Claims 1-3, 6-9, 13, 14, and 16-21 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2017/0162847).
Regarding claim 1, Choi discloses a poreless separator for a lithium air battery comprising:
a first polymer and second polymer; and
has an interchain distance of 2.8Å or less and is free from pores (abstract).
The polymer are the macromolecules which lie within Applicant’s claimed range of molecular to micron scale. The first polymer may be a polyurethane and the second polymer may be a polyethylene oxide wherein at least one of the macromolecules can be gelled by an organic 
Regarding claims 2 and 3, polyurethane is a synthetic compound.
Regarding claims 6-9, instant claim 6 is proviso upon limitation natural macromolecular not required by the dependent claim; therefore, the limitations of instant claims do not come into force.
Regarding claims 13, 14, and 18-21, Choi discloses polyolefin and polyester (para 0058). With respect to the separator species, polyethylene and polypropylene are common for polyolefin and polyester commonly refers to polyethylene terephthalate.
Regarding claims 16 and 17, Choi discloses lithium sulfur battery with organic solvent type electrolyte (para 0093).
Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Choi et al. (US 2017/0162847) in view of Laicer et al. (US 2017/0263908) and Noh (US 2002/0192561).
Regarding claims 4 and 5, Choi does not further teach fillers and additives.
Laicer, directed to a separator for use in electrochemical cells, teaches the battery separator may comprise a non-porous membrane and further composited with inorganic particle additives (para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise inorganic particle additives to enhance dimensional stability and mechanical properties of the separator (para 0042).
Although Laicer teaches the use of inorganic particle additives and would appear in a certain amount, Laicer is silent as to express amounts.

It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of amounts used for the same, inorganic fillers in separators to improve mechanical strength (para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited weight percentages of 0.01-20 wt.% and 1-5 wt.%  because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 10, Laicer teaches TiO2, Al2O3, and SiO2 (para 0053).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Choi et al. (US 2017/0162847) in view Laicer et al. (US 2017/0263908).
Regarding claims 11 and 12, Choi does not teach the thickness of the separator.
Laicer, directed to a separator for use in electrochemical cells, teaches lithium sulfur batteries (para 0033) and polymers for the separators may include polyurethane (para 0052). The thickness of the separator can range from 10-100 µm (para 0048), which overlaps Applicant’s claimed range of 1-200 µm and 5-40 µm.
. 
Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishikawa et al. (US 2005/0277026) in view of Laicer et al. (US 2017/0263908) and Noh (US 2002/0192561).
Regarding claims 4 and 5, Nishikawa does not further teach fillers and additives.
Laicer, directed to a separator for use in electrochemical cells, teaches the battery separator may comprise a non-porous membrane and further composited with inorganic particle additives (para 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise inorganic particle additives to enhance dimensional stability and mechanical properties of the separator (para 0042).
Although Laicer teaches the use of inorganic particle additives and would appear in a certain amount, Laicer is silent as to express amounts.
Noh, directed to separator for lithium secondary batteries, teaches inorganic fillers in an amount of 5-80 wt% (para 0032). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express teaching of amounts used for the same, inorganic fillers in separators to improve mechanical strength (para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited weight percentages of 0.01-20 wt.% and 1-5 wt.%  because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 10, Laicer teaches TiO2, Al2O3, and SiO2 (para 0053).

Response to Amendment
The declaration under 37 CFR 1.132 filed 05/10/2021 is insufficient to overcome the rejection of claims 1-3, 6-9, and 11-21 based upon 35 USC 102(a)(1) as set forth in the last Office action. In section 7, the porosity of the resulting membrane was measured using the n-butanol method. According to Applicant’s specification, instant gas permeability of the separator is found to be 0 ml/min, i.e., “non-porous”, as detected by a gas permeability test (where the area of the separator is 10 cm2, the gas pressure difference between the two sides is 1 atm, and the time is 10 minutes). The n-butanol method is not described in the declaration or Applicant’s published application. Without a description of the n-butanol method, it is unknown if the methods are the same or different. The dip-coated membrane would have to be shown to be porous according to the permeability test above in order to overcome the prior art rejection to Nishikawa. In other words, the same standard or porosity method should be performed in order to be able to directly compare the membranes.

Response to Arguments
Applicant again argues Choi does not teach “two or more macromolecule materials”. In Figure 31 of Choi, the soft domain is PTMEG (polytetramethylene glycol) viewed as a first i.e., macromolecule). Examiner respectfully submits the claim lacks sufficient specificity to overcome Choi. A simple amendment reciting a mixture of two or more macromolecule materials; or two or more separate macromolecule materials; or other equivalent would overcome a copolymer interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780.  The examiner can normally be reached on Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/CARLOS BARCENA/Primary Examiner, Art Unit 1723